Pannell, Judge,
dissenting. The petition in the present case sought recovery of $11,662.61 on behalf of the plaintiff and against the defendant by reason of the following facts:
“3. Petitioner is engaged as a sole proprietorship in a furniture store selling items of household furniture, appliances, radios, and televisions for cash and credit. During 1963 and and [sic] first four months of 1964, petitioner sold items of furniture, appliances, radios and televisions to customers who signed notes securing such purchases. Petitioner assigned such notes to the defendant herein and defendant herein remitted the full amount of said note to petitioner less 5, 10, or 17 percent of said note to be retained by defendant as a reserve fund to offset any losses by defendant by reason of said assignment. A list containing the names of the persons and the amount of reserve retained by defendant for which defendant now owes and refuses to pay to petitioner is attached hereto marked 'Exhibit A’ and by reference made a part of this paragraph and petition.
“4. All of the foregoing persons listed on 'Exhibit A’ have either paid the full amount of said note to defendant or else the defendant has renegotiated said note and secured another note *585in its place. A total of the above reserve fund, as listed on ‘Exhibit A’ owed by the defendant to the petitioner is in the sum of five thousand one hundred eighty-four and 20/100ths ($5,184.20) dollars.
“5. In addition to the above amount owed by defendant to petitioner, defendant owes petitioner the sum of six thousand three hundred seventy-eight and 41/100ths ($6,378.41) dollars by reasons of deductions by defendant from reserve fund of petitioner in said sum, copy of such deductions from reserve fund is attached hereto marked ‘Exhibit B’ and by reference made a part of this paragraph and petition. Petitioner is demanding payment of said sum from defendant, but defendant steadfastly refuses to pay same.”
The Exhibit A attached to the petition listed names, percentages and amounts deducted for deposit in the reserve fund, for which recovery is sought under paragraphs 3 and 4 of the petition. Exhibit B listed the deductions from the reserve fund made by the defendant, in some instances showing the account number, the name of the party and the dates, for which recovery is sought under paragraph 5 of the petition. General and special demurrers were filed to the petition and the general and certain special demurrers were overruled. Demurrer No. 2 and demurrer No. 4 were sustained and the plaintiff given time to amend to meet the demurrers. Upon plaintiff’s failure to do so, the trial court dismissed the petition. Demurrer No. 2 was as follows: “This defendant demurs to and moves to strike paragraph 3 of the plaintiff’s petition, and particularly that part which states ‘Petitioner assigned such notes to the defendant herein and defendant herein remitted the full amount of said note to petitioner less 5, 10, or 17 percent of said note to be retained by defendant as a reserve fund to offset any losses by defendant by reason of said assignment,’ upon the grounds that the said paragraph and portion thereof fails to state whether the alleged reserve agreement was oral or in writing, and if oral fails to set out the terms thereof, and if in writing fails to incorporate or attach thereto a copy of said agreement.” This demurrer No. 2 is a demurrer to part of paragraph 3 only, and seemingly presents three separate grounds of special demurrer. “It is well settled, by the rulings of this court and of the Supreme Court, that *586where proceedings are brought to enforce rights, arising under a contract, failure to allege whether the contract was in writing cannot be taken advantage of by demurrer. If the contract is of a kind which the law requires to be in writing, it will be presumed that it was in writing; but, under the general allegation of a contract and of the breach thereof, evidence would be admissible to prove the character of the contract,—whether it was in writing or in parol. Freeman v. Matthews, 6 Ga. App. 164 (64 SE 716); Draper v. Macon Dry Goods Co., 103 Ga. 663 (30 SE 566, 68 ASR 136); Walker v. Edmondson, 111 Ga. 454, 457 (36 SE 800).” Georgia, F. &c. R. Co. v. Parsons, 12 Ga. App. 180, 182 (76 SE 1063). The petition in the above case was demurred to on the grounds “that the plaintiff failed to attach to the petition a copy of the contract in question, or to allege whether the contract was written or oral.” The plaintiff here, therefore, could not be called upon to state whether the contract was in writing or in parol.
A demurrer to a petition on the ground that the contract sued upon is in writing and the copy should be attached is a speaking demurrer unless it appears from the petition that the contract is written. Louisville &c. R. Co. v. Holland, 132 Ga. 173 (63 SE 898); Timmerman v. Stanley, 123 Ga. 850 (51 SE 760, 1 LRA(N.S.) 379). It would seem to follow that a demurrer to a paragraph of the petition involving an agreement that “if in writing [it] fails to incorporate or attach thereto a copy of said agreement” suffers from the same disability. The same holds true of a demurrer on the grounds that “If oral [it] fails to set out the terms thereof.” A demurrer which introduces some new fact or averment which is necessaiy to support the demurrer and which does not appear upon the face of the pleadings demurred to, is a speaking demurrer and is not maintainable and should be overruled. Scottish Union &c. Ins. Co. v. Peoples Credit Clothing Co., 61 Ga. App. 316 (2) (6 SE2d 178). While a petition in a suit where the contract is. the cause of action or the basis of the action may be demurrable for the failure to fully set out the terms of the contract, Cooper v. Claxton, 122 Ga. 596 (50 SE 399), there is no such demurrer here. The demurrer that “If oral [it] fails to set out the terms thereof” is predicated upon the contract being an oral one. Since it does *587not affirmatively appear that the contract was oral, the demurrer is ineffective for this purpose. A demurrer itself being a critic must be free from fault. Southern States Portland Cement Co. v. Helms, 2 Ga. App. 308, 314 (58 SE 524); Rhyne v. Price, 82 Ga. App. 691, 697 (62 SE2d 420); Johnson v. Howard, 92 Ga. App. 96 (88 SE2d 217); Smith v. Willoughby, 204 Ga. 570 (2b) (50 SE2d 364).
Ground 4 of the demurrer directed to paragraph 5 of the petition is as follows: “This defendant demurs to and moves to strike paragraph 5 of plaintiff’s petition upon the grounds that said paragraph is repugnant to and in conflict with paragraph 4 and the remainder of said petition in that it alleges that this defendant paid for the purported reserve fund the sum of $6,378.41, and in paragraph 4 alleged that the total reserve fund was $5,184.20, and upon the further grounds that said paragraph and the Exhibit B attached thereto fails to set forth and allege to whom the said disbursements were paid and when the said disbursements were paid.”
This ground 4 of the demurrer complains that paragraph 5 of the petition is in conflict with paragraph 4 of the petition because in one paragraph the reserve fund is alleged to be one amount, and in the other paragraph a different amount. In paragraph 4 of the petition, it is alleged that “A total of the above reserve fund, as listed on ‘Exhibit A’ owed by the defendant to the petitioner is in the sum of five thousand one hundred eighty-four and 20/100ths ($5,184.20) dollars.” This is merely an allegation that the total amount out of the reserve fund owed by defendant to plaintiff because of the allegations in paragraph 3 is the sum of $5,184.20, and is not an allegation as to the total amount of the reserve fund itself. Paragraph 5 of the petition sets forth the amount which the plaintiff claims defendant owes in addition to that set out in paragraphs 3 and 4 of the petition because of deductions by the defendant from the reserve fund in the amount of $6,378.41. There is no conflict between these allegations as contended in the demurrer. This ground of the demurrer also seeks information from the plaintiff as “to whom the said disbursements were paid and when the said disbursements were paid” in the list of deductions from the reserve fund. The reserve fund apparently was under con*588trol of the defendant and in its possession. The knowledge of these facts was within the special knowledge of the demurrant and this portion of the demurrer to paragraph 5 was also' without merit. Allen v. Allen, 196 Ga. 736 (27 SE2d 679); May v. Atlanta Builders, Inc., 80 Ga. App. 183 (55 SE2d 728); Central Ga. Elec. Membership Corp. v. Heath, 60 Ga. App. 649 (4 SE2d 700).
There is no demurrer to paragraph 5 of the petition on the ground that said paragraph contained insufficient allegations as to the terms of the contract relied on for the recovery of the $6,378.41 of deductions therefrom made by the defendant, nor was there such a demurrer to the petition as a whole. The fact that this paragraph may have been subject to such demurrer, if one had been filed, is no authority for this court to affirm or justify the trial judge in the erroneous sustaining of other demurrers to1 that paragraph. What the majority of this court has done is to hold that the petition was subject to general demurrer, and this, in the face of the overruling of such demurrer by the trial judge, which ruling unexcepted to is the law of the case. There is no cross bill of exceptions in the present case assigning error on such ruling.
It is my opinion, therefore, that the trial judge erred in sustaining demurrer No. 2 to paragraph 3 of the petition and demurrer No. 4 to paragraph 5 of the petition and that the judgment should be reversed.